¶32 (dissenting) — The plaintiffs brought a road-liability case against Pierce County. The County responded by denying a great deal of obviously relevant discovery pursuant to its erroneous reading of a federal funding statute and by asserting that the claim-filing statute had not been met. On the discovery matter, two different trial courts (Judge John A. McCarthy in the 1998 personal injury case and Judge Frederick B. Hayes in a related case based on the public disclosure act, chapter 42.17 RCW) rejected the County’s position. We granted discretionary review and rejected the County’s position; the Washington Supreme Court granted discretionary review and rejected the County’s position; and the United States Supreme Court granted discretionary review and rejected the County’s position. The United States Supreme Court remanded to the Washington Supreme Court, which in turn remanded to the Pierce County Superior Court for further proceedings.
Morgan, A.C.J.
¶33 Meanwhile, the plaintiffs tried to meet the County’s technical claim filing objections by filing a second personal injury complaint that “was word for word ‘identical’ to their first complaint.”5 This second complaint was assigned to Judge Beverly Grant and remained dormant until the discovery appeals ended. After the first personal injury complaint had been remanded to Judge McCarthy’s court, however, the County asked Judge Grant to dismiss the second complaint based on what the County calls a “priority of action” rule.
¶34 Judge Grant heard the County’s motion on May 23, 2003. The County argued that “what [the plaintiffs] should have done, and still can” do, was dismiss and refile their *292first personal injury complaint.6 On June 2, 2003, Judge Grant denied the motion to dismiss but essentially consolidated the two identical personal injury complaints by transferring the second one to Judge McCarthy’s court, where the first complaint was already pending. Three days later, on June 5,2003, the plaintiffs, in apparent reliance on the County’s statement about what they “should have done, and still can” do, dismissed both complaints and refiled the case.
¶35 Surprisingly, the County then brought another motion to dismiss. Disavowing the position it had announced on May 23, it now argued that the plaintiffs were not entitled to dismiss and refile and should be permanently barred from proceeding. Correctly perceiving the overall situation, the trial court denied this inconsistent motion to dismiss. Unfortunately, this court again granted discretionary review, triggering yet another interlocutory review with no trial yet in sight.
¶36 The trial court should be affirmed for at least three reasons. First, the two personal injury complaints were really just one complaint by the time they were dismissed. They were “word for word ‘identical,’ ” and they were dismissed virtually simultaneously. Judge Grant had transferred the second complaint to Judge McCarthy, essentially so that he could handle the two as one. Because the two complaints were really one at the time of dismissal, Specialty Auto is distinguishable,7 CR 41(a)(4) is not applicable, and Judge McCarthy correctly declined to dismiss.
¶37 Second, the County is estopped from reversing the position that it announced on May 23. By saying that “what [the plaintiffs] should have done, and still can” do, is dismiss and refile their personal injury complaint, it invited *293the plaintiffs to dismiss and refile — but then, when the plaintiffs did that, the County took exactly the opposite position. The County should not benefit from such machinations.
¶38 Third, to construe the rules so woodenly as to require dismissal with prejudice results in a travesty of justice. CR 1 requires that the Civil Rules “be construed to secure the just, speedy, and inexpensive determination of every action.” Although it is too late to secure the speedy or inexpensive determination of this action, partly because of our own improvident grants of discretionary review, it is not too late to secure a just determination on the merits. Far from abusing the system by filing multiple complaints on the same subject, the plaintiffs were forced to the United States Supreme Court on discovery issues and later tried to meet the County’s claim filing objections by using the very solution that the County itself had recommended. Strongly believing that we should reject the County’s repeated efforts to prevent a determination on the merits, I respectfully dissent.
Review denied at 156 Wn.2d 1006 (2006).

 Br. of Pet’r at 2.


 Br. of Resp’t at 6.


 In Spokane County v. Specialty Auto & Truck Painting, Inc., 119 Wn. App. 391, 79 P.3d 448 (2003), affd, 153 Wn.2d 238, 103 P.3d 792 (2004), the complaints were not word for word identical. They were not informally consolidated by being assigned to the same department for handling. And rather than being simultaneously dismissed, one was dismissed on January 4, 2001, and the other was dismissed on April 10, 2001.